DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2021 has been entered.
Response to Amendment
In response to the amendment received October 20, 2021:
Claims 20-23 and 39-46 are pending with claims 20-23 withdrawn as being drawn to an unelected invention.
The previous prior art rejection of record has been withdrawn in light of the amendment.  New rejections are set forth to render the claims obvious.
Claim Objections
Claim 44 is objected to because of the following informalities:  having a typographical error “on or more”, wherein ‘one or more’ was meant.  Appropriate correction is required.
Claim 46 is objected to because of the following informalities:  citing “an aqueous solvent”, wherein nothing is dissolvable in the claimed “solvent” (note: only a water-.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0259505 (Lee et al.).  
	As to claim 46, Lee et al. teach a separator for a lithium battery comprising a porous or microporous substrate [9] (para 0026); and a coating layer (coating [7]) formed on at least one surface of the porous or microporous substrate, wherein the coating layer is formed from a coating slurry comprising an aqueous solvent (water; one of eight set forth in para 0037), ceramic particles (barium titanate, BaTiO3, exemplified (para 0054), others, such as Al2O3 set forth (para 0029)), and polymeric binder, wherein the polymeric binder consists of one or more water-insoluble polymeric binders (polyvinylidene fluoride-co-hexafluoropropylene embodied, as being used sigularly (para 0013) wherein the weight ratio of ceramic particles to first polymeric binder ranges from 50:50 (i.e. 1:1) to 99:1 (para 0036) (see also fig. 1).  This teaching (given that the water insoluble binder is used singularly in this interpretation) at the very least overlaps the claimed range “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”  See MPEP §2144.05(I). 

Claims 39-40 and 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as evidenced by US 2005/0175901 (Kawakami et al.).  
	As to claim 39, Lee et al. teach a separator for a lithium battery comprising a porous or microporous substrate [9] (para 0026); and a coating layer (coating [7]) formed on at least one surface of the porous or microporous substrate, wherein the coating layer is formed from a coating slurry comprising an aqueous solvent (water; one of eight set forth in para 0037), ceramic particles (barium titanate, BaTiO3, exemplified (para 0054), others, such as Al2O3 set forth (para 0029)), one or more water-soluble polymeric binders (cyanoethylpullulan exemplified (para 0054) (note: Kawakami et al. is relied upon to show that the material is water soluble – both cyanoethyl and pullulan components identified as water-soluble organic polymers (para 0135)), other water soluble binders set forth by Lee et al., such as carboxymethyl cellulose and polyacrylate, to be used in combination (para 0035)), and one or more water-insoluble polymeric binders (polyvinlidene fluoride co-cholorotrifluoro ethylene (PVDF-CTFE) exemplified, other similar PVDF-based polymers, like polyvinylidene fluoride-co-hexafluoropropylene, set forth (para 0013, 0054)) wherein the weight ratio of ceramic particles to first polymeric binder ranges from 50:50 (i.e. 1:1) to 99:1 (para 0036) (see also fig. 1).  Regarding a teaching of ceramic particles to first polymeric binder ranges from 1:1 to 99:1 (para 0036), this at the very least would render obvious ceramic particles to waterprima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”  See MPEP §2144.05(I). 
	As to claim 40, Lee et al. teach that coating is porous (para 0036 mentions presence of porosity).
	As to claim 42, Lee et al. teach the presence of a combination of polymeric binders, including carboxymethyl cellulose and polyacrylate (para 0035).
	As to claim 43, Lee et al. teach the separator of claim 39 (see the rejection to claim 39 above for full details, incorporated herein but not reiterated herein for brevity’s sake.  Additionally, Lee et al. teach its use in a lithium ion battery comprising electrodes and an electrolyte (para 0049-0051).
Claims 41 and 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., as applied to claim 39 above, further in view of WO 2014/092334A1 or US 2015/0140404 (Yoo et al.). (Note: US 2015/0140404 is relied upon as the translation for WO 2014/092334A1, as they pertain to the same PCT. Both the US and WO versions of the references are applicable to the claimed invention with different dates applicable.) 
	As to claim 41, Lee et al. teaches of maintaining a desired pore size of the coating (not too small; para 0036).
	However, Lee et al. do not specify the pore size, such that the coating is microporous.  
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It has been held that discovering that general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller,105 USPQ 233.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Also, see MPEP §2144.05(II)(B).

	However, Yoo et al. teach using performance additives, such as a thickener, to improve the coating property/characteristic (para 0054).  The motivation to use a performance additive, such as a thickener, is to improve the coating property/characteristic (para 0054).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use a performance additive, such as a thickener, is to improve the coating property/characteristic (para 0054).
	As to claim 45, the combination renders the limitation obvious, as Yoo et al. renders obvious the addition of a thickener as a performance additive (para 0054).  See the rejection to claim 44 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.
Response to Arguments
Applicant's arguments filed October 20, 2021 have been fully considered but they are not persuasive. 
	Applicant’s arguments are directed towards the amendment (regarding the weight ratio), and that Yoo et al. teaches away from the weight ratio.
	Examiner submits that in light of the amendment, Yoo et al. is no longer relied upon as the primary reference.  Rather, Lee et al. (as applied in the rejection above), renders obvious the newly cited claim limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759